IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


JOHN MEYER,                              : No. 29 MAP 2018
                                         :
                    Appellant            :
                                         :
                                         :
              v.                         :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA             :
BOARD OF PROBATION AND PAROLE            :
AND JOHN J. TALABAR, ESQ., BOARD         :
SECRETARY,                               :
                                         :
                    Appellees            :


                                   ORDER



PER CURIAM

     AND NOW, this 1st day of November, 2018, the Motion to Dismiss for Mootness

is GRANTED.